DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2- 21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10445269. Although the claims at issue are not identical, they are not patentably distinct from each other because As the table below demonstrates. Claims 1, and 12 of US10445269 comprises the limitation of the claimed invention’s independent claims 2, 13, and 18.

Present Application
US10445269 claim 1
US10445259 Claim 12
2. A stacked semiconductor device assembly, comprising: a plurality of stacked integrated circuit (IC) chips, each IC chip further comprising: a signal path; first IC coupled to the signal path and including a first output driver and electrostatic discharge protection (ESD) circuitry; second IC coupled to the signal path and including a second output driver; and selection circuitry coupled to and distinct from both of the first IC and second IC, where the selection circuitry is configured to select one of the first IC or the second IC to control whether the IC chip communicates data via the signal path with local ESD protection.
1. A stacked semiconductor device assembly comprising: a plurality of identical stacked integrated circuit (IC) chips, each chip being configured to operate as a master or a slave, each chip further comprising: a master interface; a channel master circuit coupled to the master interface; a slave interface; a channel slave circuit coupled to the slave interface; a memory core coupled to the channel slave circuit; and a single pad configured to receive a selection signal specifying that the IC chip communicate data using one of its channel master circuit or its channel slave circuit.
12. The stacked semiconductor device assembly of claim 1, wherein: the channel master circuit on each of the plurality of IC chips includes an I/O pad connected to electrostatic discharge protection circuitry on the respective IC chip; the plurality of IC chips includes a first IC chip and one or more remainder IC chips, and the first IC device is physically offset from the one or more remainder IC chips; and only the electrostatic discharge protection circuitry of the first IC chip is enabled to reduce capacitive loading at the I/O pad of the channel master circuit of the first IC chip.
13. A stacked semiconductor device assembly, comprising: a plurality of stacked semiconductor devices, each semiconductor device further comprising: a signal path; first IC coupled to the signal path and including a first output driver and electrostatic discharge protection (ESD) circuitry; second IC coupled to the signal path and including a second output driver; and selection circuitry coupled to and distinct from both of the first IC and second IC, where the selection circuitry is configured to select one of the first IC or the second IC to control whether the IC chip communicates data via the signal path with local ESD protection.
1. A stacked semiconductor device assembly comprising: a plurality of identical stacked integrated circuit (IC) chips, each chip being configured to operate as a master or a slave, each chip further comprising: a master interface; a channel master circuit coupled to the master interface; a slave interface; a channel slave circuit coupled to the slave interface; a memory core coupled to the channel slave circuit; and a single pad configured to receive a selection signal specifying that the IC chip communicate data using one of its channel master circuit or its channel slave circuit.
12. The stacked semiconductor device assembly of claim 1, wherein: the channel master circuit on each of the plurality of IC chips includes an I/O pad connected to electrostatic discharge protection circuitry on the respective IC chip; the plurality of IC chips includes a first IC chip and one or more remainder IC chips, and the first IC device is physically offset from the one or more remainder IC chips; and only the electrostatic discharge protection circuitry of the first IC chip is enabled to reduce capacitive loading at the I/O pad of the channel master circuit of the first IC chip.
18. A method for assembling a semiconductor device, comprising: providing a plurality of semiconductor devices, each semiconductor device further comprising: a signal path; first IC coupled to the signal path and including a first output driver and electrostatic discharge protection (ESD) circuitry; second IC coupled to the signal path and including a second output driver; and selection circuitry coupled to and distinct from both of the first IC and second IC, where the selection circuitry is configured to select one of the first IC or the second IC to control whether the IC chip communicates data via the signal path with local ESD protection; and stacking the plurality of semiconductor devices.
1. A stacked semiconductor device assembly comprising: a plurality of identical stacked integrated circuit (IC) chips, each chip being configured to operate as a master or a slave, each chip further comprising: a master interface; a channel master circuit coupled to the master interface; a slave interface; a channel slave circuit coupled to the slave interface; a memory core coupled to the channel slave circuit; and a single pad configured to receive a selection signal specifying that the IC chip communicate data using one of its channel master circuit or its channel slave circuit.
12. The stacked semiconductor device assembly of claim 1, wherein: the channel master circuit on each of the plurality of IC chips includes an I/O pad connected to electrostatic discharge protection circuitry on the respective IC chip; the plurality of IC chips includes a first IC chip and one or more remainder IC chips, and the first IC device is physically offset from the one or more remainder IC chips; and only the electrostatic discharge protection circuitry of the first IC chip is enabled to reduce capacitive loading at the I/O pad of the channel master circuit of the first IC chip.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184